DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on May 11, 2022.  Claims 1, 3, 12-14, 17 and 19 have been amended.  Claim 2 has been canceled.  Claims 20 and 21 have been newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The claims have been amended as follows:
Claim 12. (Currently Amended) A recording apparatus configured to access a recording medium, the recording apparatus comprising: a determination circuit configured to determine whether the recording medium supports a predetermined function by which the recording apparatus sets the temperature threshold value for execution of function limitation on the recording medium; and an acquisition circuit configured to acquire information about an upper limit value or a lower limit value of a settable value range that can be set in the recording medium as the temperature threshold value 

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 17 and 19, the main reason for indication of allowance is because in the prior art of record, Yang (CN 105824582 A) discloses a recording apparatus (Figs. 9 and 10) configured to access a recording medium, the recording apparatus comprising: a controller (2) configured to set a temperature threshold value for execution of function limitation on the recording medium to the recording medium (Machine English Translation, page 18, lines 25-27), wherein the controller selects, based on an operation state of the recording apparatus (Yang discloses that the temperature threshold is adjusted based on the read-write sped of the storage unit and also based on a temperature threshold (Machine English Translation, page 18, lines 25-27; see also page 12, line 22 – page 13, line 15).  Note that the examiner is interpreting the different read-write speeds as different operation states of the recording apparatus), whether to execute a first setting to set the temperature threshold value to a specific value or a second setting to set the temperature threshold value to a value greater than the specific value (because Yang discloses adjusting the temperature threshold based on different read-write speeds and measured temperatures (see page 12, line 22 – page 13, line 15), Yang discloses whether to execute a first setting to set the temperature threshold value to a specific value or a second setting to set the temperature threshold value to a value greater than the specific value since the invention in Yang would select between different thresholds which can be greater than a previous threshold).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that in a capturing mode in which the image capturing device captures an image, the controller performs control to execute the second setting, whereas in still image reproduction in which a still image recorded in the recording medium is reproduced, the controller performs control to execute the first setting as claimed.

Regarding claims 12, 20 and 21, the main reason for indication of allowance is because in the prior art of record, Yang (CN 105824582 A) discloses a determination circuit configured to determine whether the recording medium supports a predetermined function by which the recording apparatus sets the temperature threshold value for execution of function limitation on the recording medium (Yang discloses that based on a measured temperature, determining a speed at which the flash memory can read-write (Machine English Translation, page 16, line 25 – page 17, line 16)); and an acquisition circuit configured to acquire information about the temperature threshold value in a case where the determination circuit determines that the recording medium supports the predetermined function, wherein the controller selects whether to set the temperature threshold value to the recording medium based on the information acquired by the acquisition circuit (Yang discloses determining that read-write speed for a measured environment temperature (Machine English Translation, page 17, lines 5-16)).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the acquisition circuit is configured to acquire information about an upper limit value or a lower limit value of a settable value range that can be set in the recording medium as the temperature threshold value in a case where the determination circuit determines that the recording medium supports the predetermined function; and a controller configured to set a temperature threshold value for execution of function limitation on the recording medium in the predetermined function to the recording medium, wherein the controller switches whether or not to use the predetermined function based on the upper limit value or the lower limit value of the settable value range of the temperature threshold value acquired by the acquisition circuit as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
May 20, 2022